Allen, J.
Tbe appeal presents tbe single inquiry as to tbe correctness of tbe rule tbat wben tbe telegram is received by tbe agent of tbe telegraph company, altb'ougb outside of reasonable office hours, it is bis duty to make reasonable efforts to deliver it, or if be cannot do so, be must endeavor to send a message to tbe sender, notifying him of nondelivery, and is controlled by Carter v. Telegraph Co., 141 N. C., 374; Suttle v. Telegraph Co., 148 N. C., 480; Carswell v. Telegraph Co., 154 N. C., 112, which have been affirmed at this term in Ellison v. Telegraph Co., ante, 5.
No error.